DETAILED ACTION
Brief Summary
This is a final Office action addressing U.S. Application No. 14/993,458.

On August 8, 2020 a Non-final Office action was mailed in which all of the pending claims were rejection under 35 USC §§ 112 and 251 for lacking support in the written description and comprising new matter. The claims were also rejected under 35 USC § 103 as being obvious over Rivers in view of one of more of Cool, Libes, Marhoefer, Eilers, and Lindeman. 

On August 4, 20202, the Applicant filed a response to the 8/8/2020 Office action, then filed a supplemental response on August 6, 2020.

Reissue Applications
Claims 36-41, 43-50, and 52-55 are objected to for failing to comply with 37 CFR 1.173(b). The pending claims are all new claims and should be underlined throughout and any subject matter to be omitted should not be appear at all. See MPEP 1453(V)(D). 
Claims 36, 47, and 53 are objected to for failing to comply with 37 CFR 1.173(c). The applicant also has failed to provide a 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b, c).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Consent
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action. The existing consent form does not indicate the title of the person that signed it.

Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. The Applicant’s arguments are individually addressed below in the order presented by the Applicant.

Prior Art Rejections
With respect to the prior art rejections, the Applicant argues,
“However, the Examiner relies on Libes to cure the admitted deficiencies in Rivers. Id. Without conceding that Libes teaches any other claim element, Applicant respectfully submits that Libes at least fails to teach or suggest the above admitted deficiency in Rivers…
…However, Libes’ C-URL does not teach or suggest the claimed “key/value data comprising key/value pairs that include at least one alternative-application key/value pair [having similar syntax and structure to the other key/value pairs[, [wherein at least one] the first key value pair [corresponds] corresponding to a first URL that identifies the resource, [and] the alternative-application key/value pair [corresponds] corresponding to a second URL that identifies the resource, the alternative-application kev/value pair comprising an alternative-application key not recognized by a program type rendering the HTTP scheme.” as claimed in the amended claims.”

The Examiner does not find this argument persuasive. The Examiner notes that the applicant singles out Libes in the above arguments, however the rejection is based on a combination of references. The Applicant is reminded that one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nothwithstanding, Libes teaches a URL can have first and second portions (see figure 2), and that one of the portions comprises an alternative-application item (see item 230 in figure 2), and that one of the portions corresponds to a first URL and the alternative-application item corresponds to a second URL (see items 220 and 230 in figure 2 and paragraphs 29 and 30). Further, Libes teaches the alternative-application item is not recognized by the program type rendering the HTTP scheme. For example, Libes teaches non-http formatted documents being opened not by the web browser, but with an installed native application after processing of the C-URL. 
Cool teaches that applications can be activated using a URL that include a query string that has arguments and parameters (i.e. key/value pairs) as part of a URL string (see paragraph 37). The arguments and parameters are construed as key/value pairs as they are used to pass additional data in a URL.  Rivers, Libes, and Cool all concern using URLs to launch applications or different methods of launching applications.  Combining Rivers with the teachings of Libes would be merely substituting one method of launching application using a URL 

Continuing, the Applicant argues,
“However, Applicant respectfully submits that Rivers’ URL and query parameters associated therewith do not teach or suggest the claimed URL comprising a HTTP scheme and a hypothetical scheme, as presently claimed. Rivers at best teaches the conventional query parameters that are recognized and processed by the same program that operates upon the HTTP part of the URL. As above-discussed, the hypothetical scheme of the claimed URL specifically includes an alternative-application key that is not recognized by the same program handling the HTTP scheme. In other words, and as expressly set forth in Applicant’s Specification, such alternative-URL keys are chosen as those not likely to be used by existing web applications such that they are not “likely to break those web applications, maintaining backwards compatibility for smart links.” See Specification at col. 8,11. 64-67. Therefore, Rivers’ URL query parameters are not structurally and functionally the same as a hypothetical scheme, as present claimed.”

The Examiner does not find these arguments persuasive.  Again, the Applicant is singling out one reference when the rejection is based on a combination of references. Rivers teaches identifying a request to access a resource over a network by the client device by the user clicking on the URL (see paragraph 24). Rivers teaches the URLs may comprise the URL and query parameters (see paragraph 27), which can be used for determining whether specific software is present and if the 

112-1st paragraph/251 Rejections based on new matter
	Regarding the rejections based on new matter, the Applicant argues that support for the currently pending claims can be found in the specification at cites “Figures 2-11, and col. 1,1. inter alia.”

The Examiner disagrees. Independent claim 36 is a method claim that recites a plurality of steps performed by, or by means of, “a computing device.” Claim 47 is a computer-readable medium claim that recites the same method steps recited in claim 36.  Claim 55 is a system claim that recites, inter alia, a single processor, which executes logic, to perform the method steps recited in claim 36. The Examiner finds that there is no disclosure in the specification of a computing device or system comprising a single processor that performs all of the steps cited in the claims. The Applicant’s own remarks reinforce this finding. For example, the Applicant states that the identifying the client device capability information and the subsequent determining step, which are both recited as being performed by the same computing device, is disclosed at lines 4-50 of column 6, which generally discusses the desirability of opening a link in a special purpose application if one is so installed rather that opening the link in a general web browser. These actions are performed at or involving the client device 300A-C.
Continuing, the Applicant states that the generating a smart link step, which is recited as performed by means of the computing device, is disclosed in Figure 8 and its related 
With that, the Applicant’s identified portions of the specification correspond to actions disclosed as being performed by at least the client device 300A-C and the smart link server 400. The specification does not disclose a computing device, or a system comprising a single processor, that performs all of the steps recited in the independent claims.  The 112-1st paragraph/251 Rejections based on new matter are maintained.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-41, 43-50, 52-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 36, considered representative, recites in part, 
“identifying, by the computing device, client device capability information associated with the client device, said client capability information comprising information i) indicating programs currently installed on the client device, ii) configuration of the client device, iii) user information associated with the client device, and iv) user information associated programs installed thereon;
determining, via the computing device, based on said client device capability information, capabilities of the client device for rendering the resource;
	generating, via the computing device, a smart link scheme for the client device to execute in order to render the resource, said smart link scheme comprising an encrypted payload comprising information associated with a program that is currently installed on said client device that is capable of rendering the resource…”

The Examiner is unable to locate support in the original specification for a single device that both identifies client device capability information to determine the capabilities of 
Independent claims 47 and 55 recite similar limitations as independent claim 36 and are rejected for the same reasons.
Claims 37-41 and 43-46 are rejected based on their dependence on claim 36; Claims 48-50, and 52 are rejected based on their dependence on claim 47; and claims 54 and 55 are rejected based on their dependence on claim 53.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-41, 43-50, 52-55 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 36, 57 and 53 recite, in part, “the hypothetical scheme formatted with a syntax and in a structure similar to other key/value pairs of the HTTP scheme” is unclear to the Examiner. Key/value pairs are a portion of the scheme therefore it is unclear if the claim is referring to the key/value portions of the hypothetical scheme having a similar syntax and structure to the key/value pairs of the HTTP scheme or if the hypothetical scheme itself (including the key/value portions, name, path, authority, etc.) has similar syntax and structure to the HTTP scheme.” Further the specification indicates that the hypothetical scheme shares an identical syntax with the HTTP scheme therefore it is unclear to the Examiner how much variation is allowed between two schemes can still be considered “similar”.  
Dependent claims 37-41, 43-46, 48-50, 52,54, and 55 are rejected based in there dependence on one of claims 37, 47, and 53.
Pursuant to MPEP 2173.06, the Examiner will interpret the claim and apply art with an explanation of how the indefinite language will be interpreted.

251 Rejections based on New Matter
Claims 36-41, 43-50, 52-55 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  
The added material which is not supported by the prior patent is as follows:
Claim 36, considered representative, recites in part, 
“identifying, by the computing device, client device capability information associated with the client device, said client capability information comprising information i) indicating programs currently installed on the client device, ii) configuration of the client device, iii) user information associated with the client device, and iv) user information associated with programs installed thereon;
determining, via the computing device, based on said client device capability information, capabilities of the client device for rendering the resource;
	generating, via the computing device, a smart link scheme for the client device to execute in order to render the resource, said smart link scheme comprising an encrypted payload comprising information associated with a program that is currently installed on said client device that is capable of rendering the resource…”

The Examiner is unable to locate support in the original specification for a single device that both identifies client device capability information to determine the capabilities of the client device for rendering a resource, and generates a smart link scheme for the client device to execute in order to render the resource.  See the above discussion in the response 
Independent claims 47 and 55 recite similar limitations as independent claim 36 and are rejected for the same reasons.
Claims 37-41 and 43-46 are rejected based on their dependence on claim 36; Claims 48-50, and 52 are rejected based on their dependence on claim 47; and claims 54 and 55 are rejected based on their dependence on claim 53.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 36-41, 46-51, and 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rivers-Moore et al. (U.S. Pub. No. 2007/0180354 hereinafter “Rivers”) in view of Libes et al. (U.S. Pub. No. 2008/0016219 hereinafter “Libes”) and further in view of Cool et al. (U.S. Pub. No. 2006/0130019 hereinafter “Cool”) and further in view of Lindeman et al. (U.S. Pub. No. 2012/0129503 hereinafter “Lindeman”).

Referring to claim 36, Rivers teaches a method comprising:
identifying, by a computing device (see item 118 in figure 1) a request to access a resource (see paragraph 36, “A user, for instance, may click on a universal resource locator (URL) link in an email…”) over a network (see item 116 in figure 1) by a client device (see item 102 in figure 1), 
identifying, by the computing device, a Uniform Resource Locator (URL) corresponding to the requested resource having associated therewith a HTTP scheme and a hypothetical scheme (see paragraph 41, which refers back to paragraph 27 for explaining how the URL comprising the URL and query parameters);
identifying, by the computing device, client device capability information associated with the client device, said client capability information comprising information indicating programs currently installed on the client device (see paragraph 41, “…an identifier for the specific software application is present and, if so, whether it indicates a version equal to or greater…” and “query parameters”); 
“…determines whether an identifier is present…”);
generating, via the computing device, a smart link scheme for the client device to render the resource, said smart link scheme comprising an encrypted payload (see paragraph 27, “query parameters may contain an encoded server-relative path to the electronic documents file and an encoded absolute path to the page that was used to open the file.”) and associated with a program that is currently installed on the client device that is capable of rendering the resource (see paragraph 42, “Or it may then compute a URL for a redirect to a specific software application or append query parameters to the URL for the selected link.”  Note that computing a URL is being construed as generating an instruction set as the computed URL identifies a specific application for rendering the resource and that is the function of the claimed instruction set.); and
communicating, via the computing device over the network, the smart link scheme to the client device to decrypt said payload and execute the program (see paragraph 42, “launch the specific software application…”).

Libes teaches, in an analogous system, the URL (see figure 2) having a plurality of items of data comprising an alternative-application item of data (see item 230 in figure 2), wherein at least one item of data corresponds to a first URL (see item 220 in figure 2) and the alternative-application item of data corresponds to a second URL that identifies the resource, the alternative-application key/value pair comprising an alternative-application key not recognized by a program type rendering the HTTP scheme (see item 230 in figure 2 and paragraphs 29, 30, and 35).

The combination of Rivers and Libes fails to teach the plurality of data items comprise key/value pairs.
Cool teaches a system and method, wherein applications are activated using a query string with arguments or parameters provided as part of a URL string (i.e. key/value pairs) (See paragraph 37, the arguments and parameters are interpreted key/value pairs as they pass additional data in a web request).  
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Rivers and Libes with the above teachings of Cool, such that the data items of Libes are key/value pairs.  It would be a matter of simply substituting the method of passing parameters for activating applications with a URL of Libes with the method of passing parameters for activating applications 
The combination of Rivers, Libes, and Cool also fails to teach the client device capability information includes configuration of the device, and user information associated with the client device and programs installed thereon.
Lindeman teaches, in an analogous system, a computing device identifying client device capability information comprising configuration of the device, and user information associated with the client device and user information associated with programs installed thereon (see paragraph 79, “Device management system 102 may therefore identify which applications have been installed on the managed mobile devices 104, including whether required applications (and upgrades thereto) have been installed. More generally, a control client 308 may also monitor for events and/or log data that is relevant to a security profile of a managed mobile device 104. For example, control client 308 can be configured to report on Subscriber Identity Module (SIM) card changes on the managed mobile device 104. Control client 308 may also report on large file uploads to a memory card or a remote host, changes to the operating system files or behavior, excessive or uncharacteristic out-of-network roaming, or other activities that may be relevant to a security profile.” See also paragraph 80 wherein the users visited websites can be reported, such information corresponds to user information associated with a program installed.
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Rivers, Libes, and Cool, with the above teachings of Lindeman. One of ordinary skill in the art would have been motivated to make such modification in order to facilitate the management of multiple devices in an enterprise environment. 

Referring to claim 37, the combination of Rivers, Libes, Cool, and Lindeman teaches the method of claim 36 (as shown above), and Rivers further teaches wherein said URL is a compound URL comprising a first URL portion (query parameters) and a second URL portion (URL portion), the first URL portion comprising instructions for rendering the resource via a first program type, and the second URL portion comprising instructions for rendering the resource via a second program type (see paragraph 41, which refers back to paragraph 27 for explaining how the URL comprises the URL and query parameters.).



Referring to claim 39, the combination of Rivers, Libes, Cool, and Lindeman teaches the method of claim 37 (as shown above), and Rivers further teaches wherein the smart link scheme further comprises:
parsing the URL to identify the first URL portion and the second URL portion (see paragraph 41, determining whether an identifier is present); and
determining a program type from the first URL portion and the second URL portion that is supported by the client device based on the determined capabilities, wherein the identified program in the instruction set is associated with the determined program type (see paragraph 42).

Referring to claim 40, the combination of Rivers, Libes, Cool, and Lindeman teaches the method of claim 39 (as shown above), and Rivers further teaches the method comprising determining, from the determined capabilities, that said identified program is not installed on said client device (see paragraph 41). 
Libes teaches an instruction set that includes an instruction that facilitates the client device downloading an application identified with the identified program (see paragraph 35).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the combination of Rivers, Libes, Cool, and Lindeman with the above further teachings of Libes in order to provide the user with the special purpose application for future use if it is available and compatible with the user’s device.

Referring to claim 41, the combination of Rivers, Libes, Cool, and Lindeman teaches the method of claim 40 (as shown above), and Libes further teaches wherein said instruction 
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the teachings of Rivers, Libes, Cool, and Lindeman with the above further teachings of Libes for the same reasons as mentioned above.

Referring to claim 46, the combination of Rivers, Libes, Cool, and Lindaman teaches the method of claim 36 (as shown above), and Rivers further teaches the smart link scheme is a payload, wherein said response comprises said payload indicating whether to render the resource in a browser installed on the client device or via an application associated with the resource (see paragraph 42).

Referring to claim 47, Rivers teaches a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions (see item 122), that when executed by a computing device, perform a method comprising:
“A user, for instance, may click on a universal resource locator (URL) link in an email…”) over a network (see item 116 in figure 1) by a client device (see item 102 in figure 1), 
identifying, by the computing device, a Uniform Resource Locator (URL) corresponding to the requested resource the URL resource having associated therewith an HTTP scheme (see paragraph 41, which refers back to paragraph 27 for explaining how the URL comprising the URL and query parameters);
identifying, by the computing device, client device capability information associated with the client device, said client capability information comprising information indicating programs currently installed on the client device (see paragraph 41, “…an identifier for the specific software application is present and, if so, whether it indicates a version equal to or greater…” and “query parameters”); 
determining, via the computing device, based on said client device capability information, capabilities of the client device for rendering the resource (see paragraph 41, “…determines whether an identifier is present…”);
“query parameters may contain an encoded server-relative path to the electronic documents file and an encoded absolute path to the page that was used to open the file.”) and associated with a program that is currently installed on the client device that is capable of rendering the resource (see paragraph 42, “Or it may then compute a URL for a redirect to a specific software application or append query parameters to the URL for the selected link.” Note that computing a URL is being construed as generating an instruction set as the computed URL identifies a specific application for rendering the resource and that is the function of the claimed instruction set.); and
communicating, via the computing device over the network, the smart link scheme to the client device to decrypt said payload and execute the program (see paragraph 42, “launch the specific software application…”).
Rivers fails to teach the limitations of the hypothetical scheme being formatted with a syntax and in structure similar to other key/value pairs and fails to teach the URL having key/value data comprising key/value pairs that include at least one alternative-application key/value pair, wherein at least one 
Libes teaches, in an analogous system, the URL (see figure 2) having a plurality of items of data comprising an alternative-application item of data (see item 230 in figure 2), wherein at least one item of data corresponds to a first URL (see item 220 in figure 2) and the alternative-application item of data corresponds to a second URL that identifies the resource, the alternative-application key/value pair comprising an alternative-application key not recognized by a program type rendering the HTTP scheme (see item 230 in figure 2 and paragraphs 29, 30, and 35).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Rivers with the above teachings of Libes.  One or ordinary skill would have been motivated to make such modification in specify more than one pathway for the 
The combination of Rivers and Libes fails to teach the plurality of data items comprise key/value pairs.
Cool teaches a system and method, wherein applications are activated using a query string with arguments or parameters provided as part of a URL string (i.e. key/value pairs) (See paragraph 37, the arguments and parameters are interpreted key/value pairs as they pass additional data in a web request).  
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the combination of Rivers and Libes with the above teachings of Cool, such that the data items of Libes are key/value pairs having similar syntax and structure to the other key/value pairs. It would be a matter of simply substituting the method of passing parameters for activating applications with a URL of Libes with the method of passing parameters for activating applications taught by cool with the predictable result of launching the application based on the conditions set forth by Libes.
The combination of Rivers, Libes, and Cool also fails to teach the client device capability information includes 
Lindeman teaches, in an analogous system, a computing device identifying client device capability information comprising configuration of the device, and user information associated with the client device and user information associated with programs installed thereon (see paragraph 79, “Device management system 102 may therefore identify which applications have been installed on the managed mobile devices 104, including whether required applications (and upgrades thereto) have been installed. More generally, a control client 308 may also monitor for events and/or log data that is relevant to a security profile of a managed mobile device 104. For example, control client 308 can be configured to report on Subscriber Identity Module (SIM) card changes on the managed mobile device 104. Control client 308 may also report on large file uploads to a memory card or a remote host, changes to the operating system files or behavior, excessive or uncharacteristic out-of-network roaming, or other activities that may be relevant to a security profile.” See also paragraph 80, which discloses reporting the users visited websites).


Referring to claim 48, the combination of Rivers, Libes, Cool, and Lindeman teaches the non-transitory computer-readable storage medium of claim 47 (as shown above), and Rivers further teaches wherein said URL is a compound URL comprising a first URL portion (query parameters) and a second URL portion (URL portion), the first URL portion comprising instructions for rendering the resource via a first program type, and the second URL portion comprising instructions for rendering the resource via a second program type (see paragraph 41, which refers back to paragraph 27 for explaining how the URL comprising the URL and query parameters).

Referring to claim 49, the combination of Rivers, Libes, Cool, and Lindeman teaches the non-transitory computer-readable storage medium of claim 48 (see rejection above), and Rivers 
analyzing the URL to identify the first URL portion and the second URL portion (see paragraph 41, determining whether an identifier is present); and
determining a program type from the first URL portion and the second URL portion that is supported by the client device based on the determined capabilities, wherein the identified program in the smart link scheme is associated with the determined program type (see paragraph 42).

Referring to claim 50, the combination of Rivers, Libes, Cool, Lindeman teaches the non-transitory computer-readable storage medium of claim 49 (as shown above), and Rivers further teaches determining that said identified program is not installed on said client device (see paragraph 41). 
Libes teaches including in the instruction set an instruction that facilitates the client device downloading an application identified with the identified program (see paragraph 35).


Referring to claim 53, Rivers teaches a system comprising: 
a processor (see item 120 in figure 1); and
a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor (see item 122 In figure 1), the program logic comprising:
logic executed by the processor for identifying, by a computing device (see item 118 in figure 1) a request to access a resource (see paragraph 36, “A user, for instance, may click on a universal resource locator (URL) link in an email…”) over a network (see item 116 in figure 1) by a client device (see item 102 in figure 1), 
logic executed by the processor for identifying, by the computing device, a Uniform Resource Locator (URL) corresponding 
logic executed by the processor for identifying, by the computing device, client device capability information associated with the client device, said client capability information comprising information indicating programs currently installed on the client device (see paragraph 41, “…an identifier for the specific software application is present and, if so, whether it indicates a version equal to or greater…” and “query parameters”); 
logic executed by the processor for determining, via the computing device, based on said client device capability information, capabilities of the client device for rendering the resource (see paragraph 41, “…determines whether an identifier is present…”);
logic executed by the processor for generating a smart link scheme for the client device to render the resource, said smart link scheme comprising an encrypted payload (see paragraph 27, “query parameters may contain an encoded server-relative path to the electronic documents file and an encoded absolute path to the page that was used to open the file.”) and associated with a program that is currently installed on the client device that is capable of rendering the resource (see paragraph 42, “Or it may then compute a URL for a redirect to a specific software application or append query parameters to the URL for the selected link.” Note that computing a URL is being construed as generating an instruction set as the computed URL identifies a specific application for rendering the resource and that is the function of the claimed instruction set.); and
logic executed by the processor for communicating, via the computing device over the network, the smart link scheme to the client device to decrypt said payload and execute the program (see paragraph 42, “launch the specific software application…”).
Rivers fails to teach the limitations of the hypothetical scheme being formatted with a syntax and in structure similar to other key/value pairs and fails to teach the URL having key/value data comprising key/value pairs that include at least one alternative-application key/value pair, wherein at least one key/value pair corresponds to a first URL and the alternative—application key/value pair corresponds to a second URL that identifies the resource, the alternative-application key/value pair comprising an alternative-application key not recognized by a program type rendering the HTTP scheme.  Rivers also fails to 
Libes teaches, in an analogous system, the URL (see figure 2) having a plurality of items of data comprising an alternative-application item of data (see item 230 in figure 2), wherein at least one item of data corresponds to a first URL (see item 220 in figure 2) and the alternative-application item of data corresponds to a second URL that identifies the resource, the alternative-application key/value pair comprising an alternative-application key not recognized by a program type rendering the HTTP scheme (see item 230 in figure 2 and paragraphs 29, 30, and 35).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the teachings of Rivers with the above teachings of Libes.  One or ordinary skill would have been motivated to make such modification in specify more than one pathway for the fulfillment of a resource request as suggested by Libes (see paragraph 24).
The combination of Rivers and Libes fails to teach the plurality of data items comprise key/value pairs.

It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Rivers and Libes with the above teachings of Cool, such that the data items of Libes are key/value pairs have a similar syntax and structure to other key/value pairs.  It would be a matter of simply substituting the method of passing parameters for activating applications with a URL of Libes with the method of passing parameters for activating applications taught by cool with the predictable result of launching the application based on the conditions set forth by Libes.
The combination of Rivers, Libes, and Cool also fails to teach the client device capability information includes configuration of the device, and user information associated with the client device and programs installed thereon.
Lindeman teaches, in an analogous system, a computing device identifying client device capability information “Device management system 102 may therefore identify which applications have been installed on the managed mobile devices 104, including whether required applications (and upgrades thereto) have been installed. More generally, a control client 308 may also monitor for events and/or log data that is relevant to a security profile of a managed mobile device 104. For example, control client 308 can be configured to report on Subscriber Identity Module (SIM) card changes on the managed mobile device 104. Control client 308 may also report on large file uploads to a memory card or a remote host, changes to the operating system files or behavior, excessive or uncharacteristic out-of-network roaming, or other activities that may be relevant to a security profile.” See also paragraph 80 wherein the users visited websites are reported).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Rivers, Libes, and Cool, with the above teachings of Lindeman.  One of ordinary skill in the art would have been motivated to make such modification in order to facilitate the management of multiple devices in an enterprise environment.

Referring to claim 54, the combination of Rivers, Libes, Cool, and Lindeman teaches the system of claim 53 (as shown above), and Rivers further teaches:
logic executed by the processor for identifying a first URL portion (query parameters) and a second URL portion (URL portion) of the URL, the first URL portion comprising instructions for rendering the resource via a first program type, and the second URL portion comprising instructions for rendering the resource via a second program type (see paragraph 41, which refers back to paragraph 27 for explaining how the URL comprising the URL and query parameters); and
logic executed by the processor for determining a program type from the first URL portion and the second URL portion that is supported by the client device based on the determined capabilities, wherein the identified program in the smart link scheme is associated with the determined program type (see paragraph 42).

Referring to claim 55, the combination of Rivers, Libes, Cool, Lindeman teaches the system of claim 54 (as shown above), 
Libes teaches, in an analogous method, inclusion logic executed by the processor for including said smart link scheme that includes an instruction that facilitates the client device downloading an application identified with the identified program (see paragraph 35).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the combination of Rivers, Libes, Cool, and Lindeman with the above further teachings of Libes in order to provide the user with the special purpose application for future use if it is available and compatible with the user’s device.

Claims 43, 44, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rivers in view of Libes in view of Cool in view of Lindeman as applied to claim 36 above, and further in view of Marhoefer (U.S. Pub. No. 2012/0072285).


Marhoefer teaches that it is well known in the art to use short URLs rather than longer URLs for user convenience (see paragraph 3).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Rivers, Libes, Cool, Lindeman with the above teachings of Marhoefer in order to provide added convenience to the user as suggested by Marhoefer.

Referring to claim 44, the combination of Rivers, Libes, Cool, Lindeman, and Marhoefer teaches the method of claim 43 (as shown above), and Rivers further teaches wherein the smart link scheme generation comprises:
the first URL portion comprising instructions for rendering the resource via a first program type, and the second URL portion comprising instructions for rendering the resource via a second program type (see paragraph 41, which refers back to 
determining a program type from the first URL portion and the second URL portion that is supported by the client device based on the determined capabilities, wherein the identified program in the instruction set is associated with the determined program type (see paragraph 42).
Marhoefer teaches accessing a database associated with the computing device to identify a first URL portion and a second URL portion associated with the short URL (see paragraph 3).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Rivers, Libes, Cool, Lindeman, and Marhoefer with the above further teachings of Marhoefer in order to provide added convenience of using short URLs instead of long URLs to the user as suggested by Marhoefer.

Referring to claim 52, the combination of Rivers, Libes, Cool, and Lindeman teaches the non-transitory computer-readable storage medium of claim 47 (as shown above), and Rivers further teaches wherein said URL is a short URL, and wherein said smart link scheme generation comprises:

determining a program type from the first URL portion and the second URL portion that is supported by the client device based on the determined capabilities, wherein the identified program in the smart link scheme is associated with the determined program type (see paragraph 42).
Marhoefer teaches accessing a database associated with the computing device to identify a first URL portion and a second URL portion associated with the short URL (see paragraph 3).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Rivers, Libes, Cool, and Lindeman and Marhoefer with the above further teachings of Marhoefer in order to provide added convenience of using short URLs instead of long URLs to the user as suggested by Marhoefer.

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rivers in view of Libes in view of Cool in view of Lindeman as applied to claim 36 above, and further in view of Eilers et al. (U.S. Pub. No. 2002/0120721 hereinafter “Eilers”).

Referring to claim 45, the combination of Rivers, Libes, Cool, and Lindeman teaches the method of claim 36 (as shown above), however the combination fails to teach the smart link scheme generation comprises JavaScript code for detecting said determined capabilities of the client device based on the client device information.
Eilers teaches, in an analogous system, using JavaScript code to detect and determine client capabilities based on client device information (see paragraphs 84 and 89).
It would have been obvious to one of ordinary skill in the art at the time of the Applicant’s invention to modify the combination of Rivers, Libes, Cool, and Lindeman with the above teachings of Eilers. Such a modification would merely be the use of a known technique (using JavaScript code to collect client information) to improve similar methods in the same way.  The method of Eilers is similar to that of Rivers and the claimed invention as they all deal with tailoring the response from a server based on client capabilities.

Conclusion                                                                                                                                                         
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 









Signed:
	/ERON J SORRELL/     Primary Examiner, Art Unit 3992                                                                                                                                                                                                   

	Conferees:	/JOSEPH R POKRZYWA/                    Primary Examiner, Art Unit 3992                                                                                                                                                                                    
/M.F/Supervisory Patent Examiner, Art Unit 3992